SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

170
KA 12-00162
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

GREG KING, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Frank
P. Geraci, Jr., A.J.), entered December 7, 2011. The order determined
that defendant is a level two risk pursuant to the Sex Offender
Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: On appeal from an order determining that he is a
level two risk pursuant to the Sex Offender Registration Act
(Correction Law § 168 et seq.), defendant contends that Supreme Court
violated his due process rights by relying on the case summary
prepared by the Board of Examiners of Sex Offenders. We have
previously addressed and rejected a similar contention (see People v
Latimore, 50 AD3d 1604, 1605, lv denied 10 NY3d 717), and defendant
has provided no basis for us to reconsider the issue. In contrast to
the cases upon which defendant relies, he was provided with notice and
an opportunity to be heard with respect to all of the information
contained in the case summary (cf. People v David W., 95 NY2d 130,
138; People v Scott, 96 AD3d 1430, 1430-1431; People v Hackett, 89
AD3d 1479, 1480).




Entered:   March 15, 2013                          Frances E. Cafarell
                                                   Clerk of the Court